Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the election filed on 02/19/2021. Species I, claims 1-2, 6, 11-12, 15-16 and 19-20, was elected with traverse. Claims 3-5, 7-10, 13-14 and 17-18 have been withdrawn from further consideration.

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 02/19/2021 is acknowledged.  The traversal is on the ground(s) that “… contrary to the assertions of the Examiner, (i) the alleged species identified by the Examiner are not mutually exclusive, and (ii) the search and examination of all the claims may be made without serious burden. Accordingly, Applicants respectfully request the Examiner to reconsider and withdraw the above requirement.” This is not found persuasive because applicant has not provided a convincing argument that the different species are not mutually exclusive. “If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse... Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.” Additionally, it requires a different field of search; searching different classes/subclasses or electronic resources, or employing different search . The requirement is still deemed proper and is therefore made FINAL.
Furthermore, in the remarks, the applicant included claims 13-14 under species I. However, claim 13 states “the first conductive layer includes a first conductive material different from a second conductive material of the second conductive layer, and the second conductive layer is closer to the microlens than to the first conductive layer,” which is seen in Fig. 22, species XI. Therefore, claims 13-14 have been currently withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/29/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

DETAILED ACTION
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
In claim 15, line 5, the term “microlense” is mistyped. The same mistake is seen in claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 11-12, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokogawa (Pub. No. US 2014/0146207 A1).
	Regarding claim 1, Yokogawa discloses an image sensor comprising: a semiconductor substrate including a plurality of pixel regions 110/506A-506C, a first surface, and a second surface opposing the first surface; a plurality of transistors adjacent to the first surface of the semiconductor substrate in each of the plurality of pixel regions; a microlens 501 on the second surface of the semiconductor substrate; and a plurality of conductive patterns 502 in contact with the semiconductor substrate and closer to the second surface of the semiconductor substrate than to the first surface of the semiconductor substrate in each of the plurality of pixel regions (Yokogawa: Figs. 2-10 and paragraphs [0084]-[0117]).  
	Regarding claim 2, Yokogawa discloses the image sensor of claim 1, wherein the plurality of conductive patterns have at least one of a line 
	Regarding claim 6, Yokogawa discloses the image sensor of claim 1, wherein the plurality of conductive patterns are on the second surface of the semiconductor substrate (Yokogawa: Figs. 2-10 and paragraphs [0119]-[0141]).  
	Regarding claim 11, Yokogawa discloses the image sensor of claim 1, wherein the conductive patterns may include at least one of a metal material, a metal silicide material, or a transparent conductive material (Yokogawa: Figs. 2-10 and paragraphs [0119], [0122]).
	Regarding claim 12, Yokogawa discloses the image sensor of claim 1, further comprising: an optical insulating layer 507 between the microlens and the semiconductor substrate, the optical insulating layer covering the plurality of conductive patterns (Yokogawa: Figs. 2-10 and paragraphs [0124], [0132]).    
	Regarding claim 15, Yokogawa discloses an image sensor comprising: a semiconductor substrate including a plurality of pixel regions 110/506A-506C, each of the plurality of pixel regions including at least one respective photodiode 504; a plurality of microlenses 501 on the semiconductor substrate, each of the plurality of pixel regions including a respective microlens among the plurality of microlenses; and a plurality of conductive patterns 502 in contact with the semiconductor substrate, each respective conductive pattern among the plurality of conductive patterns 
	Regarding claim 16, Yokogawa does not show a top view of his solid-state image sensor, but Yokogawa inherently discloses the respective microlens not overlapping at least a portion of the respective conductive pattern, since microlenses 501 are round and the image sensor is a two-dimensional pixel array, therefore in the two-dimensional pixel array the microlenses positioned next to each other in rows and columns would leave non-overlapping areas of the conductive patterns; where the four adjacent microlenses join, the middle portion between the microlenses do not overlap the respective conductive pattern (Yokogawa: Fig. 5 and paragraphs [0037], [0112]).  
	Regarding claim 19, Yokogawa discloses an imaging device comprising: a light source configured to output an optical signal within a determined wavelength band; and an image sensor configured to generate a pixel signal in response to receiving the optical signal reflected by an object, the image sensor including, a semiconductor substrate including a plurality of pixel regions, a plurality of microlenses 501 on a surface of the semiconductor substrate on which the optical signal reflected by the object is incident, and a plurality of conductive patterns 502 on the surface of the semiconductor substrate and in contact with the semiconductor substrate (Yokogawa: Figs. 5, 15 and paragraphs [0003]-[0010], [0203]-[0216]).  
	Regarding claim 20, Yokogawa discloses the imaging device of claim 19, wherein the determined wavelength band is a short-wavelength infrared (SWIR) band (Yokogawa: Figs. 5, 15 and paragraphs [0003]-[0010], [0203]-[0216]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

March 22, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813